Citation Nr: 1207075	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Tiger Team, VA's Special Processing Unit, at the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to SMC based on the need for aid and attendance of another person.  As the Veteran resides in Louisiana, jurisdiction of the claims file remains with the New Orleans, Louisiana, RO.  

In October 2011, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of a claims agent.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2011), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation. 38 C.F.R. § 20.1304 (2011).  A letter dated in March 2010 advised the Veteran that his case was being certified and transferred to the Board.  As noted above, in October 2011, well after the expiration of the aforementioned 90-day grace period, the Board received a signed VA Form 21- 22a, Appointment of Individual as Claimant's Representative. The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request. 38 C.F.R. § 20.1304(b) (2011). There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page of this decision. However, the appointment of a new representative is referred to the RO for consideration upon completion of the Board's appellate review.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

It is at least as likely as not that the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person are more nearly approximated.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of SMC based on the need for aid and attendance constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that he requires the aid and attendance of another person to drive him to medical appointments, help him dress, cook, bathe and clean for him and that he currently pays for a caretaker to help him with these activities on a regular basis.  The Veteran was also issued an electric wheel chair by VA because of his service-connected bilateral knee disabilities which make it extremely difficult to ambulate.  The Veteran maintains that he is only able to walk very short distances.  

Under the pertinent criteria, the law provides that special monthly compensation is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2011).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2011). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4)  Inability to attend to the wants of nature; or 

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt. 

Service connection is currently in effect for the following disabilities:  Residuals of a left knee replacement with osteoarthritis, rated as 30 percent disabling: severe degenerative changes of the right knee, status post total right knee replacement, rated as 30 percent disabling; residuals of a right ankle injury with arthritis of the talonavicular joint with limited motion of the ankle, rated as 20 percent disabling; and, mild degenerative changes of the left hip, rated as noncompensable.  The combined rating, after inclusion of the bilateral factor of 6.1%, is 70 percent.  The Veteran also receives a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   

The claims folder contains a VA Aid and Attendance Examination that was accomplished in conjunction with this claim.  The August 2008 VA Form 21-2680, claim form and examination report for aid and attendance appears to be partially completed by the Veteran and partially completed by a physician.  The Veteran noted that he was unable to walk and needed assistance at home.  The examiner noted that the Veteran was sitting in a scooter, and could not walk due to arthritis of the knees.  The examiner also noted swelling of the legs and shortness of breath on walking.  In addition, bladder incontinence and poor balance was also indicated.  The examiner determined that the Veteran could walk up to 50 feet without the assistance of another person; however, he did not go anywhere except to the clinic.  The examiner provided diagnoses of congestive heart failure, severe degenerative joint disease and morbid obesity.  In the opinion of the physician, the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  This opinion, however, did not differentiate between service-connected and non-service-connected disabilities.  In other words, it was unclear as to whether the Veteran was in need of regular aid and attendance of another person when considering his service-connected disabilities, alone, without consideration of the non-service-connected disabilities.  

In light of foregoing, the Veteran was afforded a VA compensation and Pension examination for the specific purpose of determining whether he met the criteria for entitlement to SMC based on the need for regular aid and attendance based solely his service-connected disabilities.  That exam was performed in January 2009.  The examiner reviewed of the claims file, and noted the Veteran's service-connected disabilities, as listed above, as well as non-service-connected disabilities of uncontrolled hypertension, status post fracture of the right distal fibula, status post stripping and ligation of bilateral lesser saphenous venous system varicosities and morbid obesity.  

The Veteran presented in an electric scooter, and noted that he ambulated only in the immediate premises of his residence, using a walker as needed.  

With regard to the Veteran's service-connected right and left knee disabilities, right ankle disability and left hip disability, the examiner noted the Veteran's reported symptoms of pain and stiffness with limited motion in all of these joints.  

Significantly, the examiner noted that the Veteran needed assistance with dressing, undressing, buttoning/unbuttoning clothing, cooking, cleaning, laundry, and sometimes bathing.  The examiner therefore opined that aid and attendance appeared medically indicated as a result of the Veteran's service-connected conditions only, although the examiner did note that the Veteran's morbid obesity could be considered a contributory factor.  

The examiner commented that the Veteran was able to drive a vehicle for very short distances during the day only; and, that the Veteran had a caretaker who drove him in a privately owned vehicle to the examination and accompanied him to the examination.  The examiner also noted that the Veteran lived in a trailer with accommodations and that he had a caretaker during most days during the daytime.  The examiner noted that the Veteran was not permanently bedridden.

Additionally, the examiner noted that the Veteran had eye glasses and corrective vision in both eyes was better than 5/200.  Additionally, the Veteran appeared competent to manage his financial affairs.  He was able to read and watch TV at home.  

Physical examination revealed that the Veteran was 74 inches tall and weighed 374 pounds.  General appearance was fair.  He was in an electric scooter.  There were no amputations and no functional restrictions involving the upper extremities.  There was no paralysis, atrophies, spasms, contractures, etc. involving the upper or lower extremities.  

The examiner indicated that the Veteran's ability to leave his immediate premises of the residence was unlimited as long as he had someone driving the vehicle for any longer-distance travel and at night.  These restrictions were considered permanent.

The examiner concluded, based on his professional opinion, that the Veteran was medically in need of aid and attendance.  

The claims file contains no competent opinion to the contrary.  Moreover, the fact that the Veteran employs a caretaker on most days weighs in favor of the claim because it provides additional evidence that the Veteran is not able to tend to many of the regular activities of daily living.  

Although the examiner indicated that the Veteran's morbid obesity may play a role in the Veteran's need for aid and attendance, it cannot be overlooked that the Veteran's lack of mobility as a result of his service-connected knee, hip and ankle disabilities no doubt contributes to the Veteran's obesity.  

Based on the above, all doubt is resolved in the Veteran's favor, and the Veteran is afforded the benefit of the doubt in finding that the Veteran's service-connected disabilities require the need for aid and assistance of others for dressing, undressing and sometimes bathing.  This is necessary in order to protect the Veteran from the hazards or dangers incident to his daily environment.  The Veteran's left hip, bilateral knee and right ankle disabilities ultimately render the Veteran so helpless that he is in need of the regular aid and attendance of another person.  

Therefore, resolving all doubt in the Veteran's favor, the Veteran is unable to function in an appropriate manner without supervision and assistance, and SMC  based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b) . Because SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound. 


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


